                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

WILLIAM JOSEPH SADLER,

             Plaintiff,
                                               Case No. 18-11689
v.
                                               Hon. George Caram Steeh
ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

         Defendant.
_______________________________/

     ORDER ADOPTING REPORT AND RECOMMDATION (ECF No. 18)

       On August 16, 2019, Magistrate Judge Stephanie Dawkins Davis

issued a report and recommendation in this action for social security

disability insurance benefits. Magistrate Judge Davis recommends that the

court deny Plaintiff’s motion for summary judgment, grant the

Commissioner’s motion for summary judgment, and affirm the

Commissioner’s decision. Plaintiff, William Joseph Sadler, filed objections

to the report and recommendation, to which the Commissioner has

responded.

                            STANDARD OF REVIEW

       With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which
                                        -1-
objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      When reviewing a case under the Social Security Act, the district

court may affirm, modify, or reverse the Commissioner’s decision, with or

without remand. See 42 U.S.C. ' 405(g). Findings of fact by the

Commissioner are conclusive if supported by substantial evidence. Id.

The court “must affirm the Commissioner’s decision if it ‘is supported by

substantial evidence and was made pursuant to proper legal standards.’”

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (citation

omitted). “The substantial-evidence standard is met if a ‘reasonable mind

might accept the relevant evidence as adequate to support a conclusion.’”

Blakley v. Comm'r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (citation

omitted). “When deciding under 42 U.S.C. § 405(g) whether substantial

evidence supports the ALJ’s decision, we do not try the case de novo,

resolve conflicts in evidence, or decide questions of credibility.” Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007).

                                  ANALYSIS

      Plaintiff’s application for social security disability benefits was denied

after a hearing before an administrative law judge, which became the final

decision of the Commissioner. The ALJ found that Plaintiff suffers from the
                                          -2-
following severe impairments: degenerative disc disease of the lumbar and

cervical spine; right shoulder degenerative joint disease and rotator cuff

tear; irritable bowel syndrome; osteoporosis; osteoarthritis; a depressive

disorder; “NOS”; and cannabis dependence.

           The ALJ concluded that although Plaintiff could not return to his past

relevant work as an automobile mechanic and welder, he had the residual

functional capacity (“RFC”) to perform light work, with certain restrictions.

Magistrate Judge Davis, upon review of the record and the parties’ cross-

motions for summary judgment, recommends that the court affirm the

Commissioner’s decision. Plaintiff raises several objections to the

magistrate judge’s report and recommendation.

      I.       Objection 1

      Plaintiff argues that the ALJ erred by adopting a previously

determined RFC and by not discussing the functional impairments caused

by his osteoarthritis and osteoporosis. The magistrate judge correctly

found that the ALJ did not blindly adopt the previous RFC, but gave the

evidence a “fresh look.” See ECF No. 10-2 at PageID 60 (“[A]ll of the new

evidence has been considered in evaluating the claimant’s residual

functional capacity since the alleged onset date.”); ECF No. 18 at PageID

727-30. See also Earley v. Comm’r of Soc. Sec., 893 F.3d 929, 931 (6th

Cir. 2018); Kamphaus v. Comm’r of Soc. Sec., 2018 WL 3800243 at *5
                                            -3-
(E.D. Mich. Jul. 23, 2018) (no error in adopting previous RFC when ALJ

considered new evidence).

      As for Plaintiff’s osteoarthritis and osteoporosis, he has not pointed to

evidence that these impairments have caused any additional functional

limitations. See Griffeth v. Comm’r of Soc. Sec., 217 Fed. Appx. 425, 429

(6th Cir. 2007) (“A claimant’s severe impairment may or may not affect his

or her functional capacity to work. One does not necessarily establish the

other.”) (citation omitted). Although Plaintiff suggests that the ALJ must

explain “how he determined that Plaintiff’s new severe impairments would

not result in any additional functional limitations,” it is Plaintiff’s burden to

establish his RFC. Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 423 (6th

Cir. 2008) (claimant “retains the burden of proving her lack of residual

functional capacity”). Plaintiff has not demonstrated additional functional

limitations as a result of his osteoarthritis or osteoporosis; accordingly, the

ALJ and magistrate judge did not err in this regard.

      Plaintiff further argues that the ALJ improperly relied on Plaintiff’s

daily activities in formulating the RFC and did not account for the limitations

to which Plaintiff testified. The ALJ found that Plaintiff’s “statements

concerning the intensity, persistence and limiting effects of [his] symptoms

are not entirely consistent with the medical evidence and other evidence in


                                            -4-
the record.” ECF No. 10-2 at PageID 62. Plaintiff does not challenge this

credibility determination. Moreover, the ALJ properly considered Plaintiff’s

daily activities in evaluating his subjective complaints and RFC. Warner v.

Comm'r of Soc. Sec., 375 F.3d 387, 392 (6th Cir. 2004) (“The

administrative law judge justifiably considered Warner’s ability to conduct

daily life activities in the face of his claim of disabling pain.”). In sum,

Plaintiff has not demonstrated that the ALJ failed to consider new evidence

or otherwise erred in determining his RFC.

      II.   Objection 2

      Plaintiff also argues that the ALJ erred in determining his RFC

because the ALJ did not obtain a medical opinion. However, the Sixth

Circuit has repeatedly held that an ALJ is not required to base the RFC on

a physician’s opinion, because to do so “would, in effect, confer upon the

treating source the authority to make the determination or decision about

whether an individual is under a disability, and thus would be an abdication

of the Commissioner’s statutory responsibility to determine whether an

individual is disabled.” Rudd v. Comm'r of Soc. Sec., 531 Fed. Appx. 719,

728 (6th Cir. 2013). See also Tucker v. Comm'r of Soc. Sec., 775 Fed.

Appx. 220, 226 (6th Cir. 2019) (“No bright-line rule exists in our circuit

directing that medical opinions must be the building blocks of the residual


                                           -5-
functional capacity finding, but the administrative law judge must make a

connection between the evidence relied on and the conclusion reached.”).

      Plaintiff argues that the magistrate judge interpreted the raw medical

data herself by concluding that the medical records “show that Sadler

experienced back, elbow, toe, and shoulder pain with some limitation in the

range of motion in his right shoulder.” ECF No. 18 at PageID 740. To the

contrary, the magistrate judge did not interpret raw medical data, but

summarized the relevant medical records. Plaintiff has not demonstrated

that magistrate judge erred in doing so.

       Plaintiff also contends that the magistrate judge erred in determining

that the RFC was supported by Dr. Kuiper’s opinion, which the ALJ gave

“partial weight.” Plaintiff argues that Dr. Kuiper found there was insufficient

evidence in the record and did not provide an opinion. Plaintiff’s

characterization is incorrect. After reviewing Plaintiff’s medical records, Dr.

Kuiper found the evidence was “sufficient to assess the severity” of

Plaintiff’s physical impairments and adopted the ALJ’s previous RFC. ECF

No. 10-3 at PageID 146-49 (emphasis added). Dr. Kuiper did not merely

recite the previous RFC, but agreed with it after considering new medical

evidence. The magistrate judge did not err in finding that the RFC was

supported by sufficient evidence. See ECF No. 18 at PageID 740-41.


                                           -6-
      III.   Objection 3

      Plaintiff also asserts that the magistrate judge erred in finding that the

ALJ properly applied the treating physician rule. Plaintiff argues that the

ALJ improperly discounted the opinion of his treating physician, Dr.

Somand. The ALJ gave Dr. Somand’s opinion “little weight” because the

doctor “provided little to no explanation of the evidence relied on in forming

his opinions and reports” and the record did not support a significant

worsening of Plaintiff’s condition. The magistrate judge found that the ALJ

provided “good reasons to discount Dr. Somand’s opinion.” ECF No. 18 at

PageID 744-47. Indeed, it is appropriate for an ALJ to discount a

physician’s opinion when he does not identify the objective medical findings

that support the opinion. “Where the opinion of a treating physician is not

supported by objective evidence or is inconsistent with the other medical

evidence in the record, this Court generally will uphold an ALJ’s decision to

discount that opinion.” Price v. Comm'r Soc. Sec. Admin., 342 Fed. Appx.

172, 175-76 (6th Cir. 2009) (citing Combs v. Comm’r of Soc. Sec., 459 F.3d

640, 652 (6th Cir. 2006)). As the magistrate judge noted, although Dr.

Somand cited an objective finding of “multi-level foraminal narrowing,” he

“did not explain how that objective finding . . . lead him to conclude,

essentially, that Sadler had such extreme limitations.” ECF No. 18 at


                                         -7-
PageID 746. Having reviewed the record, the court finds no error in the

magistrate’s analysis.

                                   CONCLUSION

     For these reasons, IT IS HEREBY ORDERED that Magistrate Judge

Davis’s report and recommendation (ECF No. 18) is ACCEPTED and

ADOPTED as the order of the court.

     IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (ECF No. 12) is DENIED, Defendant’s motion for summary

judgment (ECF No. 13) is GRANTED, Plaintiff’s objections (ECF No. 19)

are OVERRULED, and the final decision of the Commissioner is

AFFIRMED.

Dated: September 19, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                  September 19, 2019, by electronic and/or ordinary mail.

                                       s/Marcia Beauchemin
                                           Deputy Clerk




                                                -8-
